                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA


DALE E. BETTISWORTH, as the personal
representative of the Estate of Cathy Jo
Bettisworth, deceased;                                                      8:17CV491


                         Plaintiff,
                                                                             ORDER
        vs.


BNSF RAILWAY COMPANY,


                         Defendant.




       Pursuant to Federal Rules of Civil Procedure Rules 26 and 37, the agreement of counsel, and
the inherent power of this court to manage discovery, it is hereby ORDERED as follows:


       1.      Plaintiff shall provide full and complete responses, along with responsive documents,
               to Defendant’s First Request for Production to Plaintiff served June 26, 2018 on or
               before November 6, 2018,
       2.      Plaintiff shall provide full and complete responses to Defendant’s First Request for
               Admission to Plaintiff served August 28, 2018 on or before November 6, 2018,
       3.      Plaintiff shall provide full and complete sworn supplemental Rule 26 initial disclosures
               for subparts (a)(1)(A)(i) and (a)(1)(A)(iii) on or before November 6, 2018.




       Dated this 17th day of October, 2018.


                                                       BY THE COURT:


                                                       s/ Cheryl R. Zwart
                                                       United States Magistrate Judge
